Citation Nr: 0411278	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  98-07 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida in which, entitlement to service connection for vertigo 
was denied.

A personal hearing was held at the St. Petersburg RO before the 
undersigned Member of the Board in September 2001.

The Board remanded this matter in January 2002.  The requested 
development has been accomplished and the issue has been returned 
to the Board for further appellate review.  


FINDING OF FACT

There is competent medical evidence that the veteran's vertigo was 
not the result of a blast injury during service.  


CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or after 
the date of enactment, or filed before the date of enactment and 
not yet final as of that date.

The final rule implementing the VCAA was published on August 29, 
2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to any 
claim filed before that date but not decided by the VA as of that 
date, with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of claims 
to reopen previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he or 
VA bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was notified of the information necessary 
to substantiate his claim by means of the discussion in the March 
2001 and June 2003 RO letters.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information or 
evidence is needed.

The Board observes that VA's Office of General Counsel has 
determined that the fourth element of the notice requirement as 
proposed in Pelegrini v. Principi, 17 Vet. App. 412 (2004) is 
dictum and not binding on VA.  That is, General Counsel has opined 
that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) do not 
require VA to send additional notice in order to request that a 
claimant provide any evidence in his possession pertaining to the 
claim, and do not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate the 
claim.  See VAOPGCPREC 1-04 (February 24, 2004).  This opinion is 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 14.507 (2003).  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the appellant was afforded a VA medical examination in July 
2002.  In addition, the RO obtained the veteran's service medical 
records and his post service VA medical records.  There is no 
indication that additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case have 
been properly developed.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which shows 
substantial compliance with the notice and assistance provisions 
of the new legislation the Board finds no prejudice to the 
appellant by proceeding with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent development 
required under VCAA and the implementing regulations, the RO 
notified the appellant of his right to submit evidence.  It would 
not breach his rights under VCAA and/or the implementing 
regulations for the Board to proceed to review the appeal.

II.  Service Connection  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 
498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Alternatively, the nexus between service 
and the current disability can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 (1997); McCormick 
v. Gober, 14 Vet. App. 39 (2000).

Establishing direct service connection for a disability that was 
not clearly present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  For some factual issues, 
competent lay evidence may be sufficient.  Lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. at 
469.  However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit, 5 Vet. App. at 93.  

At the September 2001 Travel Board hearing the veteran testified 
that in November 1967 he was hit in a bomb crater and that he 
suffered an ear injury.  The veteran stated that after this injury 
he started getting dizzy spells once in a while.  He indicated 
that the dizzy spells started while he was in Fort Dix, six months 
before he left service.  

Service medical records do not show that the veteran complained of 
or was seen for dizziness or vertigo.  

Post service VA outpatient treatment records, dated December 1995 
to December 1996 show that the veteran was seen form complaints of 
dizziness.  The impressions were peripheral vertigo, vertigo 
unknown etiology and peripheral vestibulopathy.  VA outpatient 
treatment records, dated January 2000 to July 2002, show that the 
veteran complained of dizziness.  

The July 2002 VA examination impression was vertigo.  The VA 
examiner wrote that extensive review of the veteran's records 
shows that he had an extensive workup with this.  The only 
positive finding was mild bilateral chronic weakness.  However, 
give the signs that the VA examiner saw, specifically hystagums 
was not only at rest but in the vertical plane.  True peripheral 
vestibulopathy was not indicated.  The etiology of this was most 
likely essential vestibulopathy.  When the veteran was asked 
whether the symptoms began to occur before or after the blast 
injuries he was unable to give this information.  Based upon this 
it was slightly difficult to determine if this was the etiology of 
his vertiginous symptoms.  However, the VA examiner felt that it 
was less likely than not due to possible blast injury.  This is 
based upon the fact that the veteran has very specific reasons for 
an essential vestibulopathy.  This in the VA examiner's opinion 
was more likely than not related to his coronary artery disease.  
The veteran has had several myocardial infarctions in the past 
that, given his overall general mental state, have caused some 
deterioration in central nervous system function.  
Consequently, the preponderance of the evidence shows that 
veteran's vertigo was not etiologically linked to service.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the existence of 
a disability [and] a connection between the veteran's service and 
the disability . . .").  See also Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998); Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a claimant 
must establish he or she has that disability and that there is a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the disability 
during service.'" Citing Cuevas, 3 Vet. App. 542, 548 (1992).  

Thus, inasmuch as there is medical evidence of record to the 
effect that vertigo was not causally linked to the in-service 
blast injury, service-connection for vertigo is not warranted.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993); Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998); see also 38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service-connection for vertigo is denied.  




	                        
____________________________________________
	CONSTANCE TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



